Mikoll, J. P.
(dissenting). We respectfully dissent. The record discloses that plaintiff Phyllis Cañero (hereinafter plain*683tiff), while walking in an aisle containing a salad dressing display, slipped on a dirty spot on the floor which was sticky. She testified that there was a lot of dirt and dust around the spot and that there were other black streaks in the aisle nearby as if a carriage was dragging something and made them. The accident occurred several feet from where an employee was marking products stored in the aisle. A witness to the event said that plaintiff fell on a very dirty spot, no bigger than an inch, which had a certain viscosity to its consistency. He described the rest of the aisle as plain dirty. The store manager testified that a cleaning service came in at 6:30 a.m. and cleaned the store which opened at 8:00 a.m. On Saturdays, between 200 to 300 customers an hour would frequent the store. After opening, one employee monitored the store on a routine cycle. The manager’s written report indicated that plaintiff fell on a small black spot, tacky, three inches in diameter. He testified that he did not know if anyone had cleaned the aisle or inspected it between 8:30 a.m. and 10:00 a.m., but that no complaints were made to him regarding the spot. Plaintiff fell at 9:50 a.m. The manager verified that a carriage was in the aisle of a type used by employees to change prices.
Viewing the evidence in a light most favorable to plaintiffs and according them the benefit of every reasonable inference, as we must (Sagorsky v Malyon, 307 NY 584, 586), it cannot be said as a matter of law that the circumstantial evidence was insufficient to permit the jury to draw the necessary inference that a slippery condition came from a greasy condition in the aisle, which was there for a sufficient length of time prior to the accident to become dirty and tracked through, and to permit the inference of constructive notice to defendant’s employees to discover and remedy the situation (see, Negri v Stop & Shop, 65 NY2d 625, 626; cf., Wells v Golub Corp., 182 AD2d 927, 927-928). The motion to dismiss should only be granted if there is no rational basis upon which the jury could find for the plaintiff against the moving defendant (Sagorsky v Malyon, supra).
Plaintiff herein made out a prima facie case. It could be inferred from the dirtiness of the spot, the uncleanliness of the aisle and the presence of an employee in the aisle that defendant, exercising reasonable care, should have noticed the sticky spot and remedied the situation. The judgment should therefore be reversed and the matter remitted to Supreme Court for a new trial.
*684Yesawich Jr., J., concurs. Ordered that the judgment is affirmed, without costs.